— Order, Supreme Court, New York County, entered February 6, 1975, which denied petitioner’s application for a temporary injunction to prevent the laying off of certain employees, unanimously affirmed, without costs, and without disbursements. Because of economic factors, respondents proposed to lay off certain employees, and pursuant to a collective bargaining agreement with the International Union of Electrical, Radio & Machine Workers, AFL-CIO, those laid off were of lesser seniority. Employees over the age of 40, through their union, complained that there had been discrimination because of age, and the Commissioner of the State Division of Human Rights sought a temporary injunction to prevent the layoffs pending a determination with respect to the contested issue of discrimination. While several points were raised on jurisdiction and authority at Special Term and on this appeal in opposition to the injunction, we affirm the denial of the temporary injunction on the basis that it does not appear that the legal remedies are inadequate or that there will be irreparable injury in the event that in the face of proceeding pursuant to the provisions of a collective bargaining agreement based on seniority, cf. State Div. of Human Rights v Kilian Mfg. Corp. (35 NY2d 201, 212), there can be a finding of probable cause made by the State Division of Human Rights. (Damon Creations v James Talcott, Inc., 39 AD2d 677; Firm Amusement Corp. v Metro-Goldwyn-Mayer, 65 Misc 2d 25, 28.) Concur — Markewich, J. P., Kupferman, Murphy, Lupiano and Nunez, JJ.